Case 2:18-cr-00121-PSG Document 229-1 Filed 11/11/19 Page 1of3 Page ID #:1486

Exhibit A
Cage 2:18-cr-00121-PSG Document 229-1 Filed 11/11/19 Page 2 of3 Page ID #:1487

So ea HN DH nH BR WY YN

NO pO NO NO ND WN NH ND HNO HH HH FS KF Fe He OO S| =| | he
oN HN A FBP WD NY K|§ ODO OO CO nH HD nH BR WW NY KK CO

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA ,
Case No. 18-121 (B) —-SJO
Plaintiff(s),
DEFENDANT’S WITNESS LIST
V.
CARLOS FERNANDEZ, and Trial Date: November 12, 2019
EDWARD ARAO,
Defendant(s).

 

 

 

Party

Cross Description of

 

 

 

Witness Name Calling Examiner’s | Testimony Comments
Witness Estimate
and
Estimate
Manuel . Will testify as to Los Angeles
Barraza Defendant 20 minutes Defendant Carlos Sheriff's
(15 minutes) Miguel Fernandez’s _| Department
good character. Sergeant
Carmen Defendant | 20 minutes Will testify as to Los Angeles
Gutierrez Defendant Carlos Police
(15 minutes) Miguel Fernandez’s {| Department
good character. Senior Lead
Officer

 

 

 

 

 

 

 
Cage 2:18-cr-00121-PSG Document 229-1 Filed 11/11/19 Page 30f3 Page ID #:1488

oOo Oo NN HA WNW BB W NO —

NO NO NH PO WN HN HN HN WKN HF HF — KF KS — ee ee SS
oOo nA KN nA FBP WY NYO  -|& OF 6 MWA KH NA BH WO NO KH CO

 

 

 

 

John Baca Defendant | 20 minutes Will testify as to Inglewood
Defendant Carlos Police
(15 minutes) Miguel Fernandez’s | Department
good character. Detective
Roberto Defendant | 20 minutes Will testify as to Gardena
Rosales Defendant Carlos Police
(15 minutes) Miguel Fernandez’s | Department
good character. Detective
Octavio Defendant | 20 minutes Will testify as to Gardena
Saldana Defendant Carlos Police
(15 minutes) Miguel Fernandez’s | Department
good character. Detective

 

 

 

 

 

 

 
